The plaintiff’s motion for a review of the trial court’s order, dated June 30, 1978, terminating a motion for stay is dismissed by the court.
The plaintiff’s motion to complete the record is denied by the court without prejudice to the plaintiff’s right to refile a motion for review upon obtaining a transcript of the termination hearing or upon submitting a draft finding and obtaining a finding from the trial court.
The plaintiff’s motion for an extension of time in which to file a draft finding is granted by the court provided the draft finding is filed within 30 days of the receipt of the transcript of the termination hearing.